Citation Nr: 1422620	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-34 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from August 1945 to November 1946.  He passed away in January 2009.  The appellant is his surviving spouse. 

This appeal initially came to the Board of Veterans' Appeals (Board) from an April 2009 rating decision.  In May 2013, the Board denied the appellant's claim.  The appellant appealed this decision to the Court of Appeals for Veterans Claims (Court).  In December 2013, the Court vacated the Board decision and remanded the claim for action consistent with the directives of a joint motion for remand (JMR). 

The Board must note that in reviewing this case the Board has not only reviewed the physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran passed away in January 2009.  His death certificate identified the cause of his death as esophageal cancer.  At the time of his death, the Veteran's only service connected disability was bronchial asthma/COPD which was rated at 100 percent.

The JMR was premised on the Board's failure to discus 38 C.F.R. § 3.312(c)(3) which provides that service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.

Here, the Veteran had COPD/asthma that was rated at 100 percent, but it is unclear whether the COPD/asthma qualified as an "active process" affecting a "vital organ" and whether the COPD/asthma rendered the Veteran materially less capable of resisting the effects of his esophageal cancer.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the examiner who provided the June 2012 opinion, or if he is not available, to another examiner.  The examiner should provide an opinion as to: 

a) whether it was at least as likely as not (50 percent or greater) that the Veteran's COPD/asthma qualified as an "active process" affecting a "vital organ" (if it is determined that COPD/asthma qualified as an "active process" affecting a "vital organ" then debilitation is presumed for the purpose of answering part b); and,

b)  whether it was at least as likely as not (50 percent or greater) that the Veteran's COPD/asthma resulted in debilitating effects and general impairment of health to an extent that it rendered him materially less capable of resisting the effects of his esophageal cancer.  

A complete rationale should be provided for any opinion expressed.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the appellant and her representative with a supplemental statement of the case and allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



